Citation Nr: 0923647	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative medial meniscus tear, right knee, with 
traumatic arthritis, currently evaluated as 20 percent 
disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.  

The Veteran's appeal as to the issue listed above arose from 
a May 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
Veteran's claim for an increased rating for service-connected 
postoperative medial meniscus tear, right knee, with 
traumatic arthritis, evaluated as 20 percent disabling.  

The Veteran appealed, and in February 2008, the Board denied 
the claim.  The Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 2009, while his case 
was pending at the Court, the VA's Office of General Counsel 
and the appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's February 2008 
decision.  That same month, the Court issued an Order 
vacating the February 2008 Board decision.  


FINDING OF FACT

The Veteran's service-connected postoperative medial meniscus 
tear, right knee, with traumatic arthritis, is not shown to 
cause flexion limited to 15 degrees or extension limited to 
20 degrees, with no recurrent subluxation or lateral 
instability, even with consideration of pain.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the Veteran's service-connected postoperative medial 
meniscus tear, right knee, with traumatic arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261, 5262 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that he is entitled to an increased rating 
for his service-connected postoperative medial meniscus tear, 
right knee, with traumatic arthritis, currently evaluated as 
20 percent disabling.  He argues that he has right knee pain, 
and giving way, and that he has received injections for 
management of his symptoms. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2008), the Veteran's service medical records 
show that in 1969, he underwent a right medial meniscectomy 
after a twisting injury.  He continued to complain of 
symptoms that included pain, effusion, giving way, and 
catching.  In 1975, he was noted to have right knee 
arthritis.  

In September 1975, the RO granted service connection for 
postoperative medial meniscus tear, right knee, with 
traumatic arthritis, evaluated as 20 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

In June 2002, the Veteran filed a claim for an increased 
rating.  In a May 2003 rating decision, the RO denied the 
claim.  The Veteran appealed, and in February 2008, the Board 
denied the claim.  

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court), and in March 2009, the VA's Office 
of General Counsel and the appellant's representative filed a 
Joint Motion requesting that the Court vacate the Board's 
February 2008 decision.  The Board notes that, with the 
exception of its discussion of the Joint Motion, infra, its 
analysis is essentially unchanged from its (vacated) February 
2008 decision.  

Under 38 C.F.R. § 4.71a, DC 5257, a 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  

In addition, under 38 C.F.R. § 4.71a, DC 5256, a 30 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion between 0 degrees 
and 10 degrees.  

Under 38 C.F.R. § 4.71a, DC 5260, a 30 percent evaluation is 
warranted where knee flexion is limited to 15 degrees.   

Under 38 C.F.R. § 4.71a, DC 5261, a 30 percent evaluation is 
warranted where knee extension is limited to 20 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The Board finds that a rating in excess of 20 percent for the 
right knee is not warranted.  With regard to DC 5257, the 
evidence is as follows: a May 2003 VA examination report 
notes that on examination, there was no laxity; a January 
2004 VA progress note indicates that there was no collateral 
laxity; a September 2004 VA examination report notes that 
"there is no stability to varus/valgus or anterior/posterior 
stress"; an August 2004 VA progress note indicates that 
there was there was no instability to varus/valgus or 
anterior/posterior stress; a November 2006 VA examination 
report notes that the Veteran has stable medial and 
collateral ligaments, stable anterior and posterior cruciate 
ligaments, and stable medial and lateral meniscus ligaments, 
that there was no instability found upon varus, valgus, or 
posterior stress, and that there was no laxity or instability 
present.  
   
In summary, the evidence does not show that the Veteran has 
any recurrent subluxation or lateral instability of the right 
knee.  In this regard, when the notation in the September 
2004 VA examination report that, "there is no stability to 
varus/valgus or anterior/posterior stress," is read in 
context, and is taken together with the other findings of 
record, the Board finds that it contains a typographical 
error.  Specifically, the Board finds that the word 
"stability" was intended to read "instability."  

In any event, the Board finds that the post-service medical 
record, as a whole, provides evidence against this claim, 
failing to indicate that the criteria for a higher evaluation 
is met and, in fact, overall, providing factual findings 
against such a determination. 

Accordingly, the Board finds that the criteria for a rating 
in excess of 20 percent under DC 5257 have not been met for 
the right knee.  In making this determination, the Board 
finds that since DC 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

As noted above, under 38 C.F.R. § 4.71a, DC 5260, a 30 
percent evaluation is warranted where knee flexion is limited 
to 15 degrees and under 38 C.F.R. § 4.71a, DC 5261, a 30 
percent evaluation is warranted where knee extension is 
limited to 20 degrees.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees. 38 C.F.R. § 4.71, Plate II.

With regard to DC's 5260 and 5261, the recorded ranges of 
motion for the Veteran's right knee are as follows: extension 
to 0 degrees, and flexion to 110 degrees (May 2003 VA 
examination report); extension to 0 degrees, and flexion to 
120 degrees (July 2003 VA progress note); extension to 5 
degrees, and flexion to 95 degrees (May 2003 VA progress 
note); extension to -10 degrees, and flexion to 90 degrees 
(January 2004 VA progress note); a "full range of motion" 
(specific degrees of motion were not provided (February 2004 
VA progress note); extension to 5 degrees, and flexion to 100 
degrees (August 2004 VA progress note); extension to   -30 
degrees, and "a full range of flexion" (presumably 140 
degrees, see Plate II) (September 2004 VA examination 
report); extension to 0 degrees, and flexion to 100 degrees 
(November 2006 VA examination report).  

These findings, as a whole, provide evidence against this 
claim, indicating that a 30 percent evaluation is not 
warranted. 

Based on these findings, the Board finds that the criteria 
for a rating in excess of 20 percent under either DC 5260 or 
DC 5261 have not been met.  In this regard, the September 
2004 VA examination report states that the "range of motion 
of the knees is slightly decreased at extension, but there is 
approximately minus 30 degrees bilateral extension."  Under 
the circumstances, when read together with the contradictory 
notation of "slightly" decreased extension, and the other 
findings as to right knee extension, the Board finds that the 
notation of a 30 degree loss of extension is insufficient to 
show a worsening of the right knee, and to serve as a basis 
for an increased rating.  See e.g., August 2004 VA progress 
note (noting extension to 5 degrees); November 2006 VA 
examination report (extension to 0 degrees).  Accordingly, 
the Board finds that the criteria for a rating in excess of 
20 percent have not been met.  

Furthermore, there is no evidence of ankylosis of the right 
knee with favorable angle in full extension or slight 
flexion, and that the criteria for a 30 percent rating for 
either knee under 38 C.F.R. § 4.71a, DC 5256 (2007) are not 
shown to have been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  

The Board has considered carefully the post-service medical 
record.  Overall, the medical evidence shows that the Veteran 
has complained of such right knee symptoms as constant right 
knee pain aggravated by using stairs, and walking and 
standing for long periods of time.  He also complained of 
occasional to frequent swelling, and the November 2006 VA 
examination report shows that he stated that he had to stand 
on his feet all day at his job, and that he missed work 
frequently due to his right knee symptoms.  However, the May 
2003, September 2004, and November 2006 VA examination 
reports clearly took the Veteran's complaints of pain into 
account when determining his range of motion and those 
findings do not support a higher rating.  

Without taking into consideration the Veteran's problems, the 
current evaluation could not be justified.  For example, a 
July 2003 VA progress note indicates that the Veteran had 
normal motor function and gross sensation.  VA progress 
notes, dated in January and February of 2004, show that the 
Veteran received Synvisc injections, and the January 2004 
report shows that he had a normal gait.  X-rays of the right 
knee, taken in January 2004, were noted to show minimal 
narrowing of the lateral joint compartment, and minimal 
arteriosclerotic (?) disease.  He received a additional 
injections in August 2004.  All this evidence does not 
support the current evaluation, let alone an increased 
evaluation. 

The September 2004 VA examination report notes that the 
Veteran complained of right knee pain, instability, and 
stiffness, and that he had missed five days of work due to 
(unspecified) pain in the last two to three weeks.  He did 
not use any assistive devices.  The report notes that the 
Veteran stated that he was being considered for bilateral 
knee replacements.  The diagnosis was moderate to severe 
bilateral knee osteoarthritis with progressive symptoms, and 
the examiner indicated that the Veteran had interference with 
his activities of daily living and work conditions due to his 
bilateral knee pain.  The November 2006 VA examination report 
notes that the Veteran did not use any assistive devices, and 
that he took hydrocodone two to three times per day.  On 
examination, there were no deformities, no swelling, and no 
palpable tenderness.  There was pain on motion at  -5 degrees 
extension, and 40 degrees of flexion.  Active range of motion 
did not produce any weakness, fatigue, or incoordination.  
There were no additional limitations with repetitive 
movements.  Postoperative left knee scarring was noted.  The 
diagnosis noted status post medical meniscal tear, right 
knee, with a history of two surgeries, chronic knee pains, 
and decreased range of motion.  

The Board further notes that the claims files include a 
number of private treatment reports, as well as associated 
photocopies of prescriptions, for the Veteran's low back, 
dated between 2004 and 2006, which show that in February 2005 
he underwent  a laminotomy, foraminotomy, and diskectomy at 
L3-4, and L4-5, that in 2006 he received epidural steroid 
injections for lumbar spinal stenosis and lumbar radiculitis, 
and that he was taking hydrocodone three times per day for 
his low back symptoms.  A February 2005 report notes that he 
was recommended for low back surgery, and that he may need to 
modify his job as a result.  A July 2005 report states that 
he had recently undergone low back surgery, and that, "He 
may become permanently disabled from his permanent work 
duties in the near future."

In summary, the Veteran has complained of right knee 
symptoms, and that they have caused him to miss significant 
amounts of work.  However, he has not submitted any evidence 
in support of his allegations of missed work.  In this 
regard, he is shown to have a postoperative left knee 
disorder, and a postoperative low back disorder for which he 
takes daily medication.  However, service connection is not 
currently in effect for a left knee disorder, or a low back 
disorder.  The right knee X-rays show arthritis, and minimal 
narrowing of the lateral joint compartment.  Based on the 
foregoing, the Board finds that the medical evidence is 
insufficient to show that the Veteran has symptoms such as 
atrophy, neurological impairment, or incoordination, such 
that an increased rating is warranted for the right knee.  

Even taking into account the notations of loss of motion on 
flare-ups, the Board finds that, when the ranges of motion in 
the right knee are considered together with the evidence of 
functional loss due to right knee pathology, that the 
evidence does not support a conclusion that the loss of 
motion in the right knee more nearly approximates the 
criteria for a 30 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, the medical evidence does not support such a finding.  
To assign two, separate compensable ratings solely based on 
painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2007); 
VAOPGCPREC 9-04.

The Board will now address the issue of whether a separate, 
additional rating for instability of the right knee is 
warranted, as this issue is the basis for the Joint Motion.  
Specifically, the Joint Motion notes that the Veteran's 20 
percent rating has been in effect for more than 30 years, and 
states that the Board's February 2008 (vacated) decision 
failed to adequately discuss whether or not a separate rating 
was warranted for arthritis.  

In its February 2008 decision, the Board determined inter 
alia that the schedular criteria for a rating in excess of 20 
percent had not been met under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, and 5261.  The Board further 
noted that the Veteran was not eligible for a separate, 
additional rating for instability of the right knee.  Citing 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  The Board 
stated, "despite the fact that the RO's rating decision on 
appeal indicates that the Veteran's rating is 20 percent 
under DC 5257, the evidence is insufficient to show that the 
Veteran has any instability of the right knee at this time."  
The Board concluded, "Therefore, a separate and additional 
rating for instability of the right knee is not warranted."    

A review of the administrative history of this disability 
shows that in September 1975, the RO granted service 
connection for "tear, medial meniscus, right knee, 
postoperative, with traumatic arthritis."  The RO assigned a 
20 percent evaluation, and indicated that this disability had 
been evaluated under DC 5257.  The RO similarly referenced 
only DC 5257 in "page one" of its May 2002 rating decision 
which continued the 20 percent rating, and which is the basis 
for this appeal.  

As an initial matter, while the Joint Motion correctly states 
that the Veteran's 20 percent rating for his right knee 
disability has been effect "for over 30 years," all this 
means is that his 20 percent rating is protected.  See 
38 C.F.R. § 3.951 (2008); see generally VAOPGCPREC 71-91 
(Nov. 7, 1991) (38 C.F.R. § 3.105(e) does not apply to a 
proposed reduction in evaluation of individual disabilities 
where there is no reduction in the amount of compensation 
payable).  In this decision, the Board has continued the 
current 20 percent rating; there has not been a reduction in 
the protected rating.  

Furthermore, there is no authority for the proposition that a 
protected rating is somehow tied to a specific diagnostic 
code, such that no other diagnostic codes may be applied in 
subsequently filed increased rating claims.  Alternatively 
stated, there is no basis to find that the protected 20 
percent rating, together with the RO's use of DC 5757 in its 
1975 rating decision, or its May 2002 rating decision (or in 
any other rating decision), requires that the Board continue 
to evaluate this disability under DC 5257.  There is nothing 
at 38 C.F.R. § 3.951 which states that once a diagnostic code 
is assigned, it may not be changed.  See also 38 C.F.R. 
§ 3.957 (2008).  In addition, in Butts v. Brown, 5 Vet. App. 
532 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the selection of the proper diagnostic code 
is not a question of law subject to the de novo standard of 
review.  Accordingly, the Court held that since VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  Id. 
at 538.  Similarly, in other cases the Court has held that 
although the reason for the change must be explained (as it 
has been in this case), VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In this case, the Board has merely applied diagnostic codes, 
other than DC 5257, to allow for an adequate and appropriate 
evaluation, based on manifested symptomatology and overall 
residual functional impairment.  See, e.g., Sanders v. West, 
13 Vet. App. 491 (2000); see also Gifford v. Brown, 6 Vet. 
App. 269 (1994).  Indeed, in deciding increased rating 
claims, the Board has a duty to determine which diagnostic 
code will result in the highest evaluation.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991) (VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions).  

In summary, in deciding an increased rating claim, the law 
clearly allows the Board to evaluate a disability under a 
diagnostic code that is different from that used in a 
previous decision.  Tedeschi; Pernorio.    

Turing to the merits of this issue, the Board's discussion of 
the criteria under DC 5257, supra, is incorporated herein.  
Briefly stated, the evidence does not show that the Veteran 
has any recurrent subluxation or lateral instability of the 
right knee, and the Board finds that the evidence is 
insufficient to show that the Veteran has any instability of 
the right knee at this time.  Therefore, a separate and 
additional rating for instability of the right knee is not 
warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  
The Board finds that the post-service medical record, as a 
whole, provides evidence against such a claim. 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Board further notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).  
In this case, the Veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a right knee scar.  The Board therefore finds 
that the Veteran will not be prejudiced by the Board's 
consideration of the revised rating criteria for scars.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
painful and tender on objective demonstration.  Under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in 
effect August 30, 2002 and thereafter), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  In this case, there is no evidence 
to show that the Veteran has compensable manifestations of 
his right knee scar under any version of 38 C.F.R. § 4.118.  
In this regard, the VA examination reports indicate that the 
Veteran has a six-inch/16 centimeter scar at his right knee.  
The September 2004 report states that the scar is well-
healed.  There are no other relevant findings.  Thus, the 
assignment of a separate 10 percent evaluation for a right 
knee scar is not warranted.  

Finally, the Veteran's representative has argued that an 
extraschedular rating is warranted  under 38 C.F.R. § 
3.321(b)(1).  Although the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service.  Thus, the Board has reviewed the entirety of the 
disability picture, but finds that it is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  Although the Veteran has alleged 
that his right knee symptoms cause him to miss a great deal 
of work, a disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  

Here, as previously discussed, the Veteran is shown to have 
significant postoperative left knee and low back conditions 
for which service connection is not currently in effect, and 
his low back disorder is shown to negatively impact his 
employment to the extent that he may be permanently disabled.  
The Board further notes that neither frequent hospitalization 
nor marked interference with employment due to the Veteran's 
service-connected right knee disorder is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R.  § 3.321(b)(1).  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  

In deciding the Veteran's increased rating claim, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's right knee 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his right knee disability such that a 
rating in excess of 20 percent is warranted.    

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2002, and June 2005.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (in March 2006).  

The VCAA notices were not issued prior to the May 2002 rating 
decision on appeal, and neither of the VCAA notices discussed 
the criteria for an increased rating, thus, the VCAA duty to 
notify has not been satisfied with respect to VA's duty to 
notify him of the information and evidence necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, in the May 2004 statement of the 
case, the RO specifically listed and discussed the relevant 
criteria for an increased rating.  Submissions from the 
appellant's representative, received in April 2005, June 
2007, and January 2008, were filed subsequent to the May 2004 
Statement of the Case.  These submissions discussed the 
medical findings, to include the demonstrated ranges of 
motion and functional loss.  In December 2004, November 2005 
and December 2006, the RO sent the Veteran supplemental 
statements of the case.  In a statement, received in May 
2009, the Veteran indicated that he had no additional 
evidence to submit, and that he desired that his claim be 
adjudicated immediately.  These actions by VA indicate that a 
reasonable person could be expected to understand from the 
notices what was needed.  The actions of the Veteran and his 
representative also indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process, and show that the Veteran, and/or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
three VA examinations.  In this regard, the Veteran's 
representative has argued that the examinations were 
insufficient due to an alleged lack of expertise of the 
examiners, and a failure to adequately discuss the Veteran's 
functional loss.  However, a review of the VA examination 
reports shows that in each case, the Veteran's relevant 
medical history, and his current complaints, were noted.  

Further, in each case, his right knee was examined, and 
ranges of motion were noted along with other findings 
pertaining to the stability of his knee ligaments.  Although 
the earlier two examination reports contain little in the way 
of findings as to functional loss, there is no way to cure 
such past deficiencies, and the most current VA examination 
report, dated in November 2006, shows that the examiner 
sufficiently addressed the DeLuca criteria.  Specifically, he 
noted that the active range of motion did not produce any 
weakness, fatigue, or incoordination, and that there were no 
additional limitations with repetitive movements.  

Finally, the earlier two VA examination reports were 
performed by physicians.  Although the November 2006 VA 
examination was performed by a physician's assistant, there 
is no basis to find that this renders the report 
insufficient.  Accordingly, the Board finds that there is no 
basis to find that a remand for a new examination is 
required.  The Board therefore concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


